ORDER
This matter having been duly presented to the Court on the motion of MARVIN S. DAVIDSON for an extension of time of the effective date of the Court’s Order of suspension dated February 7, 1995,
And good cause appearing;
It is ORDERED that the motion for an extension of time of the effective date of suspension is granted; and it is further
ORDERED that respondent is hereby suspended from the practice of law for a period of three months, effective March 15, 1995, and until the further Order of the Court; and it is further
ORDERED that respondent’s application is, in all other respects, denied.